JUN-2\C a8e?2: 88: 69-00764-SPEENPMA Document 1-1 Filed 09/30/20 Page #eF3PagelD F241

 

FAX TRANSMITTAL

COVER SHEET
Date:_ 06/25/2018

TO: William D. Boyer

Address/Organization:

 

FAX Number: 901-531-8362

 

From: B.RAGGHIANTI, Group Manager

Mail Stop: 523
Address/Organization: 3848 WEST COLUMBUS DRIVE, MAIL STOP 5237, TAMPA, FL 33607-5768

FAX Number: (888) 274-5540 Office Phone: (813) 302-5524

Number of Pages: 3. including cover sheet

As requested, | am providing a copy of the Notice of Levy to Federal Express Corporation. This same copy

was mailed to you at 852 Arapaho Trl, Fort Myers Beach, FL 33931 on 3/14/2018.

Thank you,

Please visit us on the intranet at bttp://oublish.no.irs.gov to obtain information about every nationally numbered
product published by the internal Revenue Service. If you are not an IRS employee, visit the IRS homepage at
www.irs.qov to obtain current information about the IRS and its services

 

This communication is intended for the sole use of the individual te whom it is addressed and may contain information that
is privileged, confidential, and exempt from disclosure under applicable law. If the reader of this communication is not the
intended recipient or the employee or agent for delivering the communication to the intended recipient, you are hereby
notified that any dissemination, distribution or copying of this communication may be strictly prohibited. If you have
received this communication in error, please notify the sender immediately by telephone (collect if necessary), and return
the communication to the address above via the United States Postal Service. Thank you.

 

 

 

Form 10321 (3-2007) Catalog Number 23436C Department of the Treasury-internal Revenue Service
JUN-21C 8882-36! €V-00764-SPEENPM" Document 1-1 Filed 09/30/20 Page #bP8PagelD Pa "

 

 

 

Form 668-A(ICS§) Department of the Treasury = Internal Revenue Service
(January 2015) Notice of Levy

BATE: 03/05/2018 TELEPHONE NUMBER

REPLY TO: Internal Revenue Service OF IRS OFFICE: (813)302-5531

CYNTHIA D. SPRY
3848 W. COLUMBUS DRIVE

MAIL STOP 5237 NAME AND ADDRESS OF TAXPAYER:
TAMPA, FL 33607-5768 WILLIAM D BOYER
852 ARAPAHO TRL
TO: FEDERAL EXPRESS CORPORATION FORT MYERS BEACH, FL. 33931

ATTN. SUBPOENA GROUP
3620 HACKS CROSS RD

 

 

 

 

 

BUILDING B 3RD FLOOR
MEMPHIS, TN 38125 IDENTIFYING NUMBER(S): | 1752
BOYE
Kind of Tax Tax Period Ended Unpaid Balance of Assessment Statutory Additions Total
1040 12/31/2006 $137,890.14 $20,170.38 $158,060.52
1040 12/31/2007 $189,299.22 $27,690.41 $216,989.63
1040 12/31/2008 $122,189.85 $18,388.31 $140,578.16
This levy won't attach funds in IRAs, Self-Employed Individuals’ hac | Total
Retirement Plans, or any other Retirement Plans in your possession or Bie sigan Amount $515,628.31
control, unless it is signed in the block to the right. ====-========-=-=--—= => vacameoced DUG

 

 

 

 

 

We figured the interast and late payment penalty to 05/04/2018

Although we have told you to pay the amount you awe, it is still not paid, This is your copy of a notice of levy wa have sent to collect this
unpaid amount. We will send other levies if we don't get enough with this one.

Banks, credit unions, savings and loans, and similar Institutions described in section 408(n) of the Internal Revenue Code
must held your money for 21 calendar days before sending it to us. They must include the interest you earn during that time.
Anyone else we send a levy to must turn over your money, property, credits, etc. that they have (or are already obligated for) when
they would have paid you.

If you decide to pay the amount on owe now, please none a guaranteed payment (cash, cashier's check, certified check, ar money
order“) to the nearest IRS office with this form, so we can tell the person who received this levy not to send us your money. Make checks
and money orders payable to United States Treasury. If you mail your payment instead of bringing it to us, we may not have time to stop
the person who received this levy from sending us your maney.

tf we have erroneously levied yee bank account, we may reimburse you for the fees your bank charged you for handling the levy. You
must file a claim with the IRS on Form 8546 within one year after the fees are charged,

lf you have any questions, or want to arrange payment before other levies are issued, please call or write us. If you write to us, please
include your telephone number and the best time to call. "Visit www.irs.gov to determine the closest IRS office that furnishes cash
payment processing service.

 

Signature of Service Representative Apna Bunetheate Tite (acting)

/S/ SCOTT B. PRENTKY imaiaitinedsw | SOUTH ATLANTIC AREA DIRECTOR

Part4— For Taxpayer Farm 668-A(IGS) (1-201)

 
JUN-21C aa 2 :BB269-00764-SPRENBMA Document 1-1 Filed 09/30/20 Page 3bP8Bageip 1425

Excerpts from the Internal Revenue Code

x * #
Sec, 6331. LEVY AND DISTRAINT.

(6) Seizure and Sale of Property. +The term “levy” as used in this tile includes
the power of distraint and seizure by any means. Except as otherwise provided in
subsection (e), a levy shall extend anty to property possessed and obligations
existing at tha time thereof. In any case im which the Secretary may lavy upon
property or rights to property, he may seize and sell such property or right to
property (whether real or personal, tangible or intangible).

(c} Successive Selzures.-WWhenever any property or right to property upon
whieh lavy has been made by virtue of subsection (4) i& nat sufficient to satisfy
the claim of the United States for whieh levy is made, the Secretary may,
thereafter, and at often at may be necessary, proceed to levy in like manner
Wpen any other property ligule to levy af the person against whom such claim
exists, until the amount due from him, tagether with all expenses, is fully paid.

Sec. 6332. SURRENDER OF PROPERTY SUBJECT TO LEVY.

(a) Requiramant—Except as otherwise provided in this section, any person in
possession of (or obligated with respect to) property or rights to property subject
to levy upon which a levy has been made shall, upon demand of the Secretary,
surrender such property or nights (or discharge such obligation) to the Secretary,
@xcapt such part of the property of rights a6 is, at the tima of such demand,
subject to an attachment or execution under any judicial process.

(b) Special rule for Life Insurance and Endowment Contracts

1} in general.=A levy on an organization with respect to a life insurance or
endowment contract issued by such organization shall, without necessity for the
surrender of the contract document, constitute a demand by the Secretary for
payment of the amount described in paragraph (2) and the exercise of the right of
the person againgl whom the tax is assessed to the advance of Such amount
Such organization shall pay aver such amount 90 days after service of notice of
levy. Such notice shall inctude a certification oy the Secretary that a copy of such
notice has been mailed to the person against whom the tax ts assessed at his
last known address.

(2) Satlefaction of levy.—Such lavy shall be deemed to be satiafied if such
arqanization pays over to the Secretary the armount whieh the person against
wher the tax if assessed could have bad advanced te hin Sy such organization
on the date preseribed in paragraph (1) for the satisfaction of such levy, increased
by the amount of any advance {including contractual interest thereon} made to
euch person on or after the date auch organization had actual notice or
knowledge (within the meaning of section 6323 (/}{1)} of the existence of the tian
with respect te which such levy if made, other than an advance (including
contractual interest thereon) made automatically to maintain such contract in
force under an agreement entered into before such organization had such notice
or knowledge.

(3) Enforcement proceedings. The satisfaction of a levy under paragraph {2)
shall be without prejudice to any civil action for the enforcement of any lian
imposed by this title with respect to such contract.

(c) Special Rule for Banks.-Any bank (as defined in section 408(n}) shall
surrandar (subject fo an attachment er execution under judicial process) any
deposits (including interest thereon) in such bank only after 21 days after service
of lavy.

(d) Enforcement of Levy.

(7) Extent of personal liability—Any person who fails or refuses to surrander
any property or rights to property, subject to levy, upon damand by the Secretary,
shall be liable in hia own peraon and estate to the United States in a sum equal to
the value of the property or rights nat $0 surrendered, but not exceeding the
amount of taxes for the collection of which such levy has been made, together
with costs and interest on such sum at the underpayment rate established under
section 6621 from the date of such levy (or, in the case of a lavy described in
section 6331 (4)(3), from the date such parson would otherwise have been
obligated to pay over such amounts to the taxpayer). Any amount (other than
costa) recovered under this paragraph shall be credited against the tax liability far
the collection of which auch levy was made.

(2) Penalty for violation.-In addition to the parsonal liability imposed by
paragraph (1}, if any parson required to surrender property or rights to property
fails Or refuses te surrender such property or nights to praperty without
reasonable cause, such person shall be liable tor a penalty equal to 50 percent af
jhe ardaunt recoverable under paragraph (1). No part of such penalty shall be
credited against the tax liability for the collection af which such levy was made.

(8) Effect of honoring levy.Any persen in posseasion af (or obligaied with
reapect to) property or rights to property subject ta levy upon whielt a levy has
been made whe, Wpon demand by the Secretary, surrenders such property or
nights to property (ar discharges such obligation) to tha Secretary (or who pays 4
liability under subsection (ay)) shall ba discharged from any obligation or
Hiability to the delinquent taxpayer and any cther person with respect to such
property or rights to property ariging fram such surrender or payment.

Sec, 6333, PRODUCTION OF BOOKS,

if alevy has been made or is about to be made on any property, or right to
property, any person having custody or control of any books er records,
containing evidence or statements relating to the property or right to property
subject ta levy, shad, upen demand of the Secretary, axhibit such booka or
records to the Secretary.

* * * + *
Sec. 6343. AUTHORITY TO RELEASE LEVY AND RETURN PROPERTY.

(a) Release of Lavy and Notice of Release.—

(1) Jn general.—Under regutations prescribed by the Secretary, the Secretary
shall release the lavy upon all, or part of, the property or rights to property levied
upon and shall promptly atify the parson upon whom such lavy was made (if
any) that sueh levy has been released if-

(A) the Tiabitity for which Such levy was made is satisfied or bacomes
unenforceable by reason of lapse of time,

(2B) release of such levy will facilitate the collection of such liability,

(G) the taxpayer has entered into an agreement under section 6159 ta

satisfy such fiability by meane of installment payments, ynless such agreement
provides otherwise,

(D) the Secretary has datermined that auch levy is creating an aeonamic
hardship due to the financial condition of the taxpayer, or

(E) the fair market value of the property exceeds auch liability and release
of the levy on a part of such proparty could be made without hindering the
collection of such liability.

For purposes of subparagraph (C}, the Secretary is not required to release such
levy if such ratease would jacpardize the secured creditor status of the
acreatary.

(2) Expedited determination on certain business property.—in the case af
any fangiblé personal property éssential in carrying on the trade or business
of the taxpayer, tha Secretary shall provide for an expedited determination
undar paragraph (1) iflevy on such tangible personal property would prevent
the taxpayer from carrying on such trade or business.

(3) Subsequent levy.—The release of iavy on any property under
Paragraph (1) shall not prevent any subsequent levy on such property.

(b) Return of Property {f the Secretary determines that property has been
wrongfully lévied ypon, it shall be lawful for the Secretary te return-
(1) the specific property levied upon,
(2) an amount of money equat to the araunt of money levied upon, or

(3) an ameéunt of money équal to the amount of maney received by the
United States fram a sake of such property.

Property may be réturned at any time. An amount equal te the ameunt

of money levied upon or racaived from such sale may be returned at any time
before the expiration of 9 months from the date of such levy, For purposes of
paragraph (3), if property is declared purchased by the United States at a sale
pursuant to section G335(e) (relating to manner and conditions of sabe), the
United States shall be treated as having received an amount of money equal
fo the minimum price determined pursuant ta such section or (if larger) the
amount received by the United States from the resate of such property.

(d) Return of Property in Certain Gases.— lf—
(1) any propeny has been levied upon, and
(2) the Secretary determines that—

(A) the lévy on such property was premature or otherwise
net in accordance with administrative procedures of the Secretary,

(B) the taxpayer has entered into an agreement under section 6159 to
satisfy the tax liability for which the lavy was imposed by means of installment
payments, unless such agreement provides otherwise,

(C) the return of such property will facilitate the collection of the tax liability,
or

(B) with the consent of the taxpayer or the National Taxpayer Advocate, the
return of such property would be in the bast interaste of the taxpayer (as
determined by the National Taxpayer Advocate) and the United States, the
provisions of subsection (b) shall apply in the same manner as if such property

ad been wrongly jevied Upon, éxcept that ne interest shall be allawed under
subsection (0).

Applicable Sections of Internal Rovenue Code

6321. LIEN FOR TAXES.

6322. PERIOD OF LIEN.

6325. RELEASE OF LIEN OR DISCHARGE OF PROPERTY.

6331, LEVY AND DISTRAINT.

6332. SURRENDER OF PROPERTY SUBJEGT TG LEVY.

6333. FROGUGTION GF BOOKS.

6334, PROPERTY EXEMPT FROM LEVY,

6343. AUTHORITY TO RELEGSE LEVY AND RETURN PROPERTY.
7426. CIVIL ACTIONS BY PERSONS OTHER THAN TAXPAYERS.

7429. REVIEW OF JEOPARDY LEVY OR ASSESSMENT FROGEDURES.

For more information about thia notice, pleage call the phone nuiber on
the front of thia form.

Form 668-A(IGS) (1-2015)

TOTAL P.@S
